‘DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5,7-8,18-25, 30-35 are allowed in previous office action.
With respect to claim 6, the prior art made of record does not disclose or suggest either alone or in combination “some but not all of same width ones of the leads having a reduced cross- sectional area along a longitudinal length of the lead, wherein each of the same width ones of the some but not all of the same width ones of the leads has a same number, size or shape of reduced cross-section regions” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
With respect to claim 9, the prior art made of record does not disclose or suggest either alone or in combination “and reducing a cross-sectional area of some but not all of same width ones of the leads along a longitudinal length of the lead adjacent a non-horizontal bend in the lead” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
With respect to claim 16, the prior art made of record does not disclose or suggest either alone or in combination “and first and second same width leads, a top surface of the die pad and a top surface of the first and second same width leads lying in a plane, the first but not the second same width lead having a reduced cross-sectional area along a longitudinal length of the first same width lead” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
With respect to claim 36, the prior art made of record does not disclose or suggest either alone or in combination “…and leads extending outwardly from the enclosure and electrically connected to the semiconductor die, some but not all of the leads having a slot-shaped reduced cross-sectional area formed in a top surface of the leads…” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
With respect to claim 39, the prior art made of record does not disclose or suggest either alone or in combination “….and forming a slot in a top surface of some but not all of the leads running at least partially along the longitudinal length of the leads….” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Neither Sandstrom nor HIGGINS III (cited arts) obviously teaches above limitations in the claimed context and it would not have been obvious to use any of the other cited arts, alone or in combination, to cure deficiencies of Sandstrom or Higgins III. Applicant’s related arguments in Appeal Brief filed 06/01/2022 are found to be persuasive.
Claims 10-15, 26-29 are allowed being dependent on claim 9.
Claims 17 is allowed being dependent on claim 16.
Claims 37-38 are allowed being dependent on claim 36.
Claims 40-41 are allowed being dependent on claim 39.
None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                           /K.A.R/Examiner, Art Unit 2813             

/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813